DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Preliminary Amendment filed on 12/22/2020.
3.	Claims 51-70 are pending. 
4.	The IDS submitted on 3/8/2021 is considered and entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 51-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andres et al (US 20130307792 A1).
Andres et al (“Andres”) is directed to gesture touch inputs for controlling video on a touchscreen.
As per claim 51, Andres et al disclose a method (flowchart of Fig. 9) comprising: 
receiving user selection of a media asset ([0010] FIG. 2 is a conceptual diagram depicting an example computing device receiving a gesture touch input for controlling the motion of a video output on a touchscreen, in accordance with an illustrative example); 
generating for presentation the media asset ( [0005] In another example, a method includes detecting, by a presence-sensitive screen during execution of a media application, a gesture touch input that has motion with respect to the presence-sensitive screen, on which a video output is being displayed. Also see (step 104 of Fig. 9, [0083]);
receiving, while the media asset is generated for presentation, user input to perform an action associated with a skip forward or skip backward operation ([0003] For example, a user can rewind or fast forward a video simply by making a rightward or leftward swiping gesture across the touchscreen of a mobile computing device.)
 determining a velocity associated with the user input ([0042] the computing device 10 may determine the speed of the motion of the gesture touch input when the user swipes  (i.e. in a direction shown)  her finger 20A across the touchscreen 12 (as shown in FIG. 2); and 
performing the action at a rate that is based on the determined velocity ([0042] the computing device 10 may then rewind or fast forward the video output at a frame speed based on the determined speed of the motion of the gesture touch input. The frame speed based on the determined speed of the motion of the gesture touch input in the sense that it is based at least in part on the determined speed of the motion of the gesture touch input, as well as being based at least in part on other factors such as a constant of proportionality between the two, a relation of proportionality between the two, a range of speeds bound by a minimum and/or a maximum frame speed, or other factors. The resulting variation in frame speed is illustrated between FIGS. 3 and 4A).

As per claim 52, Andres further discloses that the action comprises skipping a number of frames of the media asset, and the number of frames to be skipped is based on the rate ( [0045] In various examples, the media application may also use initial intermittency rates with any number of skipped frames between rendered frames, from only one or two skipped frames, to between three and eleven (i.e., between the initial intermittency rates depicted in FIGS. 3 and 4A), or any number above eleven).

As per claim 53, Andres further discloses that the user input comprises a swipe of a user interface ([0029] The user may make a swiping gesture toward the left side of the touchscreen 12, as depicted at arrow 22, or toward the right side of the touchscreen 12, as depicted at arrow 24).

As per claim 54, Andres further discloses that the user interface comprises a touch screen of a mobile device ([0021] the user interface of Fig. 1  comprises a touch screen of a mobile device10,  Fig. 1).

As per claim 55, Andres further discloses that while performing the action, determining that an additional user input is being received; determining a velocity at which the additional user input is received; and adjusting the rate at which the action is performed based on the velocity associated with the additional user input ([0054] For example, computing device 10 may allow a user to enter additional gesture touch inputs on touchscreen 12 during fast forwarding or rewinding to continue the fast forwarding or rewinding, to accelerate or decelerate the fast forward or rewinding, or to alternate between fast forwarding or rewinding or back and forth between them. Touchscreen 12 may therefore receive, at any time during rewinding or fast forwarding the video output, a subsequent gesture touch input that has motion with respect to touchscreen 12, and computing device 10 may then rewind or fast forward the video output based on that subsequent gesture touch input.  Also see   claim 31).

As per claim 56, Andres further discloses that the action continues to be performed after contact with the user interface ceases.([0003]For example, through implementation of one or more techniques, a user can rewind or fast forward a video simply by making a rightward or leftward swiping gesture across the touchscreen of a mobile computing device. [0040] The swipe gesture touch input therefore respects a "finger motion physics" user experience for scrolling the frame carousel, with an eventual slowdown of the scrolling action. Examiner’s note:  after the user liftoff his/her finger from the touch screen , the  video frames moves in swiping direction). 

As per claim 57, Andres further discloses that the action ceases to be performed after contact with the user interface ceases ([0024] In this example, during playback of the video content on display window 14A, computing device 10 may accept a touch input in the form of a tap input, with a simple touch on touchscreen 12 without any motion along the surface of, or relative to, touchscreen 12. [0040] For example, computing device 10 may enable the user to tap a region of the display window 14C outside of the video frames, and computing device 10 may accept this outside tap as an input for undoing the fast forwarding or rewinding and returning to normal play resuming from the frame at which play was interrupted).   

As per claim 58, Andres further discloses determining a direction of the swipe; wherein the action comprises the skip forward operation when the direction is a first direction, and the action comprises the skip backward operation when the direction is the second direction ([0038] Arrows 32 and 34, as with arrows 22 and 24 in FIG. 2, are intended as abstract indications of the motion of the sequence of frames, and not as part of the video output being rendered in display window 14C or otherwise on touchscreen 12. Arrow 34 shows the direction of motion of the sequence of frames 26, 28, 30 in the alternative case in which a leftward swiping gesture touch input had been made, initiating a rewinding of the video output rather than a fast forwarding).

([0029] the user may make a swiping gesture toward the left side of the touchscreen 12, as depicted at arrow 22, or toward the right side of the touchscreen 12, as depicted at arrow 24. See Figs. 2, [0030]).  

As per claim 60, Andres further discloses that the velocity associated with the user input comprises determining whether the velocity exceeds a threshold ([0042] The frame speed may also be determined based at least in part on the speed of the swiping gesture touch input. The computing device 10 may determine the speed of the motion of the gesture touch input when the user swipes her finger 20A across the touchscreen 12 (as shown in FIG. 2); and 
performing the action comprises: 
skipping to an end of the media asset, in response to determining the velocity exceeds the threshold and the direction is the first direction; or skipping to a beginning of the media asset, in response to determining the velocity exceeds the threshold and the direction is the second direction ([0006]The executable instructions also include executable instructions to rewind or fast forward the video output if the gesture input has either a rightward motion or a leftward motion with respect to the presence-sensitive screen, wherein the rewinding or fast forwarding of the video output is performed at a speed based at least in part on the speed of the motion of the gesture input (0007, 0030, and 0083)

As per system claims 61-70, the limitations of the system claims of 61-70 are similar those of method claims 51-60, respectively, thus are rejected by the same citations given to the method claims.       


CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 20150067744 A1 is directed towards on-demand downloading of trickplay images during fast forwarding or rewinding of streaming video. A next trickplay image is selected and downloaded based upon the fast forward or rewind rate and the current location in the video. To ensure sufficient download time, the trickplay image may be chosen with a specified quality/resolution based upon historical timing data (e.g., a running average) to adaptively adjust to network bandwidth changes.
US 20130294755 A1 discloses systems and methods for preventing access to a segment of a media asset during a fast-access playback operation are provided. A media asset is retrieved from storage. A user request to perform a fast-access playback operation on the media asset is received. Information that identifies the segment of the media asset is retrieved. The information is generated based on input received from a crowd that includes a plurality of users that have previously consumed the media asset. The fast-access playback operation is automatically terminated before the segment is reached based on the retrieved information.

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished 
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173